PEE CUEIAM.
Defendant, having pleaded guilty to attempted second-degree homicide, later moved to withdraw his plea. The trial court denied his motion and sentenced him to eight years’ imprisonment.
1, 2. On appeal defendant assigns as error the trial court’s failure to grant his motion. On direct appeal from a judgment of conviction entered pursuant to a plea of guilty, the scope of review is limited to the issue of the excessiveness of the sentence. OES 138.050; State v. Slopak, 3 Or App 532, 475 P2d 421 (1970).
Affirmed.